Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 10/29/2021.
In accordance with Applicant’s amendment, claims 11-12, 15, 17-21, and 28-29 are amended.  Claims 11-30 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground of rejection set forth in the instant office action.

Response to Arguments
Applicant’s arguments with respect to the §103 rejection of claims 11-30 are primarily raised in support of the amendments to independent claims 11/17/21 and are believed to be addressed below in the updated §103 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
In this instance, claim 17 was amended on 10/29/2021 to recite wherein the in-store computing device is configured to create or initiate a user session that has a date and time stamp based upon a customer engaging with the in-store computing device without logging in to the in-store computing device.”  However, the original Specification does not describe or otherwise show possession of a feature in which the user session is initiated or created without logging in to the in-store computing device.  A review of the Specification reveals that paragraph [0039] is the only paragraph describe login techniques, which relates to login procedures for validating a user of a vendor device.  However, neither paragraph [0039] nor any other discernible portion of the original Specification describes or shows possession of a feature or limitation of the claimed invention corresponding the user session being created/initiated “without logging in to the in-store computing device,” as recited in amended claim 17.  Although Applicant’s Specification, as best understood by the Examiner, does not appear to require logging in to the in-store computing device, neither does the Specification appear to contemplate this negative limitation.  Therefore, the limitation requiring the absence of the now-claimed feature (not logging in to the in-store computing device) lacks descriptive support in the original Specification.
Accordingly, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention.  See Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Dependent claims 18-20 are similarly under §112(a) deficient based on their dependency from claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-18, 20, and 28-30 are rejected under 35 U.S.C. 103 as unpatentable over Olson (US 2017/0124603) in view of Bylahalli et al. (US 2013/0263008, hereinafter “Bylahalli”).

Claim 11:  Olson teaches a method of managing digital content in a retail store (paragraph 2:  digital advertising displays; in-store marketing displays for presenting information about products on shelves), the method comprising:
deploying, from a content manager (paragraphs 86 and 89-92:  e.g., The special-purpose digital signage network can be configured to enable communications between the digital signage device(s), the remote advertising network server, a remote third-party advertising content generation server, and/or any other type of computing device configured to manage and/or interact with the digital signage device(s); controller of the digital signage device periodically queries the remote content source (e.g., the remote advertising network server, the advertising content generation server, etc.) to determine whether new advertising content exists. To do so, the controller can be configured to periodically access the reference URL and determine whether the remote advertising content has changed. In embodiments in which the controller determines that new advertising content exists, the controller can be configured to download and locally cache the new content for subsequent display), digital content to  in-store computing devices having displays that are positioned alongside retail or product displays in a retail store (paragraphs 2, 39, 43, 49, 59-61, 72, and Figs. 1-7, 10, and 11A/B: in-store digital marketing displays for presenting information about products on shelves in supermarkets, stores, and businesses; marketing display 100 can…present real-time promotions or real-time information about products; marketing display plays the selected stored video or live video stream to the display device of the marketing display;  FIG. 11B is an isometric diagram of at least one embodiment of the marketing display of FIG. 11A installed on a product shelf; marketing display 100 can be configured to be mounted in a multi-level shelf 110, for example an end cap that has multiple shelf trays 112 for display of consumer products; marketing display can use any suitable computing device 900 as would be understood in the art, including without limitation, a custom chip, an embedded processing device, a tablet computing device, a smartphone, a personal data assistant (PDA), a desktop, a laptop, a microcomputer, a minicomputer, a server, a mainframe, or any other suitable programmable device), each in-store computing device including sensors and a camera (paragraphs 28, 40, 48, 79, 83, and Figs. 1-7:  The display frame 1210 can include any suitable number of apertures associated with cameras, lights, sensors, motion sensors, microphones, speakers, or the like; The modular display assembly can include cameras, i-beacons, and other sensors; Analytic data can include…information about consumer activity…as sensed by one or more sensors; a sensor of the marketing display can determine the identity of the consumer or an identifying characteristic of the consumer), wherein the in-store computing device is configured to create or initiate a user session … based on the camera detecting an anonymous face of a customer (paragraphs 27-32, 38, 40, and Figs. 1-7: marketing display 100 can operate in a fifth display mode 600 in which the display screen 102 can display product related information based at least in part on the identify of a consumer 120. In this embodiment, the marketing display 100 can identify the identity of the consumer 120 or an identifying characteristic of a consumer 120…consumer 120 can be identified…using facial recognition by the sensor 106, for example a high resolution camera [i.e., session with a user is initiated/created upon detection through facial recognition]; Analytic data can include…consumer dwell time at the marketing display 100 [which is also indicative of a session created for a particular user], consumer identifiable demographic information, consumer purchase behavior at the marketing display… In an embodiment, captured video of consumers can be gathered by the marketing display 100. Analytic data can help to determine the amount of walk-by traffic, determine the number of glances by consumers at the marketing display 100, determine whether the marketing display 100 has garnered the attention of consumers, determine if a consumer 120 has engaged with the products 114 or the marketing display…consumer data and analytic data can be anonymized or tokenized to safeguard the identity of consumers [i.e., the consumer’s identity is anonymous] and ensure that the marketing display 100 complies with any applicable privacy laws, regulations, or policies; identity of the consumer 120 can be identified using facial recognition by the sensor 106, for example a high resolution camera);
collecting and analyzing data during the user session from the sensors and the cameras located on the in-store computing device and interactions of the customer while engaging with the in-store computing device, wherein the data collected and analyzed during the user session are tied to the user session and recorded (paragraphs 37-40, 48-49, and Figs. 6-8:  captured video of consumers can be gathered by the marketing display; A sensor 106 can detect an action of a consumer 120 and modify the fourth display mode 500 accordingly. For example, if a sensor 106 detects that the consumer has touched or is picking up a product; sensor of the marketing display can determine the identity of the consumer or an identifying characteristic of the consumer. In another example, a sensor can determine the activity of the consumer, such as whether the consumer picks up a product, places a product into the consumer's shopping cart; In a second configuration, the identity of the consumer 120 can be identified using facial recognition by the sensor 106, for example a high resolution camera. In a third configuration, an identifying characteristic of the consumer 120 can be identified. For example, the consumer 120 may be wearing a hat or shirt that identifies a particular sports team; based at least in part on the identity of the consumer or an activity of the consumer, the marketing display can play a targeted video [pursuant to interaction with an engaged customer during a session]. For example, if the consumer has been specifically identified, then the targeted video can be a video that is directed to a known interest of the consumer, such as an advertisement that refers to sports activities for one consumer, or health related product interests such as low sugar or low fat products for another consumer. In a configuration, the selected video can be based on previous purchases by the consumer or other items the consumer has placed in the consumer's shopping cart. In yet another example, the video can be directed to an identified demographic and based upon characteristics such as age or gender; See also, claim 18:  further comprising a camera to track the motion of a consumer's body such that data regarding the consumer's behavior is recorded; See also, paragraph 95:  the captured images can initially be stored [i.e., recorded] locally in memory or some other form of local storage of the digital signage device. Thereafter, the digital signage device can transmit the captured images to a remote server such as, for example, the remote advertising network server for analysis and further processing);
determining real-time in-store customer insight data from the analyzed data (paragraphs 37-40, 48-49, and Figs. 5-8:  sensor 106 can detect an action of a consumer 120 and modify the fourth display mode…For example, if a sensor 106 detects that the consumer has touched or is picking up a product; sensor of the marketing display can determine the identity of the consumer or an identifying characteristic of the consumer. In another example, a sensor can determine the activity of the consumer, such as whether the consumer picks up a product, places a product into the consumer's shopping cart; identifying characteristic of the consumer 120 can be identified. For example, the consumer 120 may be wearing a hat or shirt that identifies a particular sports team; if the consumer has been specifically identified, then the targeted video can be a video that is directed to a known interest of the consumer, such as an advertisement that refers to sports activities for one consumer, or health related product interests such as low sugar or low fat products for another consumer. In a configuration, the selected video can be based on previous purchases by the consumer or other items the consumer has placed in the consumer's shopping cart. In yet another example, the video can be directed to an identified demographic and based upon characteristics such as age or gender).

Olson does not explicitly teach:
that has a date and time stamp;
sending the insight data to a plurality user portals accessible by a plurality of devices.

Bylahalli teaches:
that has date and time stamp (paragraphs 70-72 and Figs 19-21:  FIG. 19, in this example, an interface 1900 causes the server 68 to query the data repository and/or the social network 68' to determine which sales associates 1910 and which customers 1920 have "checked-in" at the location; wherein Fig. 19 shows time/date stamps for each person listed in the interface);
sending insight data to a plurality user portals accessible by a plurality of devices (paragraphs 7, 71-72, and Figs 19-21: sales associates who are connected via mobile devices; may allow a customer to walk into a retail establishment and provide a "check-in" and/or other identification means to inform the application of the customer's presence. As illustrate in FIG. 19, in this example, an interface 1900 causes the server 68 to query the data repository and/or the social network 68' to determine which sales associates 1910 and which customers 1920 have "checked-in" at the location. In this interface 1900, the sales associate can see who the other associates are in the store and they can determine which customers are nearby and may require service; illustrated in FIG. 20, another interface 2000 may be similar to the map view of FIG. 7 in that the sales associate can see both other sales associates as well as customer. In this instance, the sales associate can view themselves on the store map and can also see a map of other associates and customers to maximize customer coverage. In addition, the sales associate can hover over and/or otherwise select the customer or sales associate to "push-to-talk," text, email, video chat, and/or otherwise communicate with the selected person; sales associate can also see how many associates and/or customers are using the application at the area 2010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olson with Bylahalli because the references are analogous since they are directed to computer-implemented features for improving operations within a retail establishment, which falls within Applicant’s field of endeavor of managing digital displays related to product displays in a retail store, and because combining the teachings of Olson with Bylahalli’s time/date stamps and sending of insight data to user portals accessible by a plurality of devices, in the manner claimed, would serve the motivation in the art to improve the entire shopping experience in-store by connecting customers and sales associates to one another (Bylahalli at paragraph 70), and would provide employees with enhanced ability to provide support to customers (Bylahalli at paragraph 71); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., sending insight about customers’ sessions with digital in-store displays to user portals).

Claim 13:  Olson does not teach the limitation of claim 13.
However, Bylahalli further teaches wherein the plurality of devices comprise a plurality of vendor devices, wherein the deployed digital content comprises vendor digital content received from the plurality of vendor devices (paragraphs 55 and 78:  sales associate can, for example, interact with graphical user interface elements to create, perform, manage and/or receive information such as sales data, point-of-sale interactivity, sales and/or marketing information, rewards information, credit information, manuals, retail store information, employment data and/or records, and/or any other suitable; application may provide the sales associate with the ability to "talk" to other customers and/or sales associate on additional devices; See also, Figs. 3-26:  displaying exemplary interfaces of vendor devices for, inter alia, sending/receiving content, such as check-ins, photos, comments, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Olson/Bylahalli to include Bylahalli’s feature wherein the plurality of devices comprise a plurality of vendor devices and the deployed digital content comprises vendor digital content received from the plurality of vendor devices, in the manner claimed, with the motivation of improving the entire shopping experience in-store (Bylahalli at paragraph 70) and providing employees with enhanced ability to provide support to customers (Bylahalli at paragraph 71); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., sending/receiving digital content to/from vendor devices).

Claim 14:  Olson does not teach the limitation of claim 14.
However, Bylahalli further teaches wherein the plurality of devices comprise a plurality of team member devices (Abstract and paragraphs 7, 41, and Figs. 2, 6, and 19-21: allowing the sales associate to access a central server for the retail establishment along with multiple additional sales associates on multiple additional mobile devices; sales associates who are connected via mobile devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Olson/Bylahalli to include Bylahalli’s feature wherein the plurality of devices comprise team member devices, in the manner claimed, with the motivation of improving the entire shopping experience in-store (Bylahalli at paragraph 70) and providing employees with enhanced ability to provide support to customers (Bylahalli at paragraph 71); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., sending insight about customers to devices of team members, e.g., employees, salespersons, cashiers).

Claim 15:  Olson does not teach the limitation of claim 15.
However, Bylahalli further teaches receiving comments from the plurality of team member devices and deploying the received comments from the plurality of team member devices in real-time with the insight data, wherein the comments are related to real-time customer interaction with team members regarding the retail or product displays (paragraphs 72-73 and Figs. 19-21:  e.g. sales associate can see who the other associates are in the store and they can determine which customers are nearby and may require service; there is illustrated an example interface 2100 showing comments from selected the area 2016. As shown, the sales associate can click-on and/or otherwise select the comments tab 2014 and view all posts on any social networking feed such as, for example, Pebble, Twitter, etc., related to the sales associate's associated retail establishment [Examiner’s Note:  The claim language “wherein the comments are related to real-time customer interaction with team members regarding the retail or product displays” imposes little patentable weight since it merely refers to the descriptive aspect of the comments, which does not impose additional functional/material weight on the claim since receiving/deploying comments occurs the same regardless of what the comments are related to.  Nevertheless, Bylahalli teaches the noted language since any type of comments may be received/deployed without regard to topic.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Olson/Bylahalli to include Bylahalli’s feature for receiving comments and deploying the comments in real time with the insight data, in the manner claimed, with the motivation of improving the entire shopping experience in-store (Bylahalli at paragraph 70) and providing employees with enhanced ability to provide support to customers (Bylahalli at paragraph 71); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., sending insight about customers to devices of team members, e.g., employees, salespersons, cashiers).

Claim 16:  Each of Olson and Bylahalli further teaches wherein the plurality of devices comprise a plurality of buyer devices (Olson at paragraphs 31, 38-39, 77, and Figs. 6-7:  describing/displaying the use of a plurality of devices directed toward a shopper, customer, consumer, buyer, etc. for receiving insight data, such as “identity focused advertising” content or real time promotions – e.g., a plurality of displays, such as visual displays associated with specific shelves or products, can be used in accordance with embodiments described herein; in the first display mode 200 the display screen 102 can present a consumer-focused or shopper-focused communication, such as an advertisement 202 promoting one of the products 114 such as product A (as shown), or any other products 114 or combinations of products 114 as desired by the manufacturer or store; See also, Bylahalli at paragraphs 67-68:  describing buyer-facing features of the plurality of devices, and therefore the devices fall within the scope of “buyer devices”).

Claim 17:  Olson teaches a method of managing digital content in a retail store (paragraph 2:  digital advertising displays; in-store marketing displays for presenting information about products on shelves), the method comprising:
receiving, by a content manager, vendor digital content from a plurality of vendor devices (paragraphs 86-92: special-purpose digital signage network can be configured to enable communications between the digital signage device(s), the remote advertising network server, a remote third-party advertising content generation server, and/or any other type of computing device configured to manage and/or interact with the digital signage device(s); controller of the digital signage device (i.e., the modular marketing display assembly 1200) can utilize the cellular communication channel (and any associated infrastructure) to establish a communication channel with a remote content source (e.g., a remote server) and retrieve location-specific advertising content therefrom. To do so, in some embodiments, the controller communicates with the remote content source via a predetermined or reference Uniform Resource Locator (URL) maintained or otherwise managed by the remote content source (e.g., a remote advertising network server, an advertising content generation server, etc.); digital signage device is configured to periodically download an advertising template from a first remote content source (e.g., a remote advertising network server). The advertising template can include one or more visual objects for display via the digital signage device. In some embodiments, the advertising template may be embodied as an HTML webpage including one or more frames, portals, windows, sections, or any other type of area within which an advertisement received from a second remote content source (e.g., a third party advertising generation server) can be displayed. Such frames, portals, windows, sections, and other area types within the advertising template can be linked to, or otherwise associated with);
deploying, from the content manager, the vendor digital content to in-store computing devices having displays positioned alongside retail or product displays in a retail store (paragraphs 2, 39, 43, 49, 72, and Figs. 1-7, 10, and 11A/B:  digital advertising displays and specifically to in-store digital marketing displays for presenting information about products on shelves in supermarkets, stores, and businesses; marketing display 100 can … present real-time promotions or real-time information about products; marketing display plays the selected stored video or live video stream to the display device of the marketing display;  FIG. 11B is an isometric diagram of at least one embodiment of the marketing display of FIG. 11A installed on a product shelf; marketing display 100 can be configured to be mounted in a multi-level shelf 110, for example an end cap that has multiple shelf trays 112 for display of consumer products), each in-store computing device including sensors and a camera (paragraphs 28, 40, 48, 79, 83, and Figs. 1-7:  The display frame 1210 can include any suitable number of apertures associated with cameras, lights, sensors, motion sensors, microphones, speakers, or the like; The modular display assembly can include cameras, i-beacons, and other sensors; Analytic data can include…information about consumer activity…as sensed by one or more sensors; a sensor of the marketing display can determine the identity of the consumer or an identifying characteristic of the consumer), wherein the in-store computing device is configured to create or initiate a user session … based upon a customer engaging the in-store computing device without logging in to the in-store computing device (paragraphs 27-32, 38, 40, and Figs. 1-7:  describing features in which user sessions are initiated/created pursuant to users engaging or interacting with digital advertising displays, none of which involve logging in to the computing device – e.g., marketing display 100 can operate in a fifth display mode 600 in which the display screen 102 can display product related information based at least in part on the identify of a consumer 120. In this embodiment, the marketing display 100 can identify the identity of the consumer 120 or an identifying characteristic of a consumer 120…consumer 120 can be identified…using facial recognition by the sensor 106, for example a high resolution camera [i.e., session with a user is initiated/created when a customer is engaged with the marketing display]; Analytic data can include…consumer dwell time at the marketing display 100 [which is also indicative of a session created for a particular user], consumer identifiable demographic information, consumer purchase behavior at the marketing display… In an embodiment, captured video of consumers can be gathered by the marketing display 100. Analytic data can help to determine the amount of walk-by traffic, determine the number of glances by consumers at the marketing display 100, determine whether the marketing display 100 has garnered the attention of consumers, determine if a consumer 120 has engaged with the products 114 or the marketing display);
collecting and analyzing data during the user session from the sensors and cameras located on the in-store computing device and the interactions of the customer while engaging with the in-store computing device, wherein the data collected and analyzed during the user session are tied to the user session and recorded (paragraphs 37-40, 48-49, and Figs. 5-8:  captured video of consumers can be gathered by the marketing display; A sensor 106 can detect an action of a consumer 120 and modify the fourth display mode 500 accordingly. For example, if a sensor 106 detects that the consumer has touched or is picking up a product; sensor of the marketing display can determine the identity of the consumer or an identifying characteristic of the consumer. In another example, a sensor can determine the activity of the consumer, such as whether the consumer picks up a product, places a product into the consumer's shopping cart; In a second configuration, the identity of the consumer 120 can be identified using facial recognition by the sensor 106, for example a high resolution camera. In a third configuration, an identifying characteristic of the consumer 120 can be identified. For example, the consumer 120 may be wearing a hat or shirt that identifies a particular sports team; based at least in part on the identity of the consumer or an activity of the consumer, the marketing display can play a targeted video [pursuant to interaction with an engaged customer during a session]. For example, if the consumer has been specifically identified, then the targeted video can be a video that is directed to a known interest of the consumer, such as an advertisement that refers to sports activities for one consumer, or health related product interests such as low sugar or low fat products for another consumer. In a configuration, the selected video can be based on previous purchases by the consumer or other items the consumer has placed in the consumer's shopping cart. In yet another example, the video can be directed to an identified demographic and based upon characteristics such as age or gender; See also, claim 18:  further comprising a camera to track the motion of a consumer's body such that data regarding the consumer's behavior is recorded; See also, paragraph 95:  the captured images can initially be stored [i.e., recorded] locally in memory or some other form of local storage of the digital signage device. Thereafter, the digital signage device can transmit the captured images to a remote server such as, for example, the remote advertising network server for analysis and further processing);
determining real-time in-store customer insight data from the analyzed data (paragraphs 37-40, 48-49, and Figs. 5-8:  captured video of consumers can be gathered by the marketing display; A sensor 106 can detect an action of a consumer 120 and modify the fourth display mode 500 accordingly. For example, if a sensor 106 detects that the consumer has touched or is picking up a product; sensor of the marketing display can determine the identity of the consumer or an identifying characteristic of the consumer. In another example, a sensor can determine the activity of the consumer, such as whether the consumer picks up a product, places a product into the consumer's shopping cart; In a second configuration, the identity of the consumer 120 can be identified using facial recognition by the sensor 106, for example a high resolution camera. In a third configuration, an identifying characteristic of the consumer 120 can be identified. For example, the consumer 120 may be wearing a hat or shirt that identifies a particular sports team; based at least in part on the identity of the consumer or an activity of the consumer, the marketing display can play a targeted video. For example, if the consumer has been specifically identified, then the targeted video can be a video that is directed to a known interest of the consumer, such as an advertisement that refers to sports activities for one consumer, or health related product interests such as low sugar or low fat products for another consumer. In a configuration, the selected video can be based on previous purchases by the consumer or other items the consumer has placed in the consumer's shopping cart. In yet another example, the video can be directed to an identified demographic and based upon characteristics such as age or gender).

Olson does not explicitly teach:
that has a date and time stamp;
sending the insight data to the plurality of vendor devices.

Bylahalli teaches:
that has a date and time stamp (paragraphs 70-72 and Figs 19-21:  FIG. 19, in this example, an interface 1900 causes the server 68 to query the data repository and/or the social network 68' to determine which sales associates 1910 and which customers 1920 have "checked-in" at the location; wherein Fig. 19 shows time/date stamps for each person listed in the interface);
sending the insight data to the plurality of vendor devices (paragraphs 7, 55, 78, 71-72, and Figs 19-21: sales associates who are connected via mobile devices; may allow a customer to walk into a retail establishment and provide a "check-in" and/or other identification means to inform the application of the customer's presence. As illustrate in FIG. 19, in this example, an interface 1900 causes the server 68 to query the data repository and/or the social network 68' to determine which sales associates 1910 and which customers 1920 have "checked-in" at the location. In this interface 1900, the sales associate can see who the other associates are in the store and they can determine which customers are nearby and may require service; illustrated in FIG. 20, another interface 2000 may be similar to the map view of FIG. 7 in that the sales associate can see both other sales associates as well as customer. In this instance, the sales associate can view themselves on the store map and can also see a map of other associates and customers to maximize customer coverage. In addition, the sales associate can hover over and/or otherwise select the customer or sales associate to "push-to-talk," text, email, video chat, and/or otherwise communicate with the selected person; sales associate can also see how many associates and/or customers are using the application at the area 2010; See also, Figs. 3-26:  displaying exemplary interfaces of vendor devices for, inter alia, sending/receiving content, such as check-ins, photos, comments, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olson with Bylahalli because the references are analogous since they are directed to computer-implemented features for improving operations within a retail establishment, which falls within Applicant’s field of endeavor of managing digital displays related to product displays in a retail store, and because combining the teachings of Olson with Bylahalli’s time/date stamps and sending of insight data to a plurality of vendor devices, in the manner claimed, would serve the motivation in the art to improve the entire shopping experience in-store by connecting customers and sales associates to one another (Bylahalli at paragraph 70), and would provide employees with enhanced ability to provide support to customers (Bylahalli at paragraph 71); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., sending insight about customers’ sessions with digital in-store displays to user portals).

Claim 18:  Olson further teaches wherein each in-store computing device is further configured to create or initiate the user session based on the camera detecting the customer's anonymous face (paragraphs 27-32, 38, 40, and Figs. 1-7: marketing display 100 can operate in a fifth display mode 600 in which the display screen 102 can display product related information based at least in part on the identify of a consumer 120. In this embodiment, the marketing display 100 can identify the identity of the consumer 120 or an identifying characteristic of a consumer 120…consumer 120 can be identified…using facial recognition by the sensor 106, for example a high resolution camera [i.e., session with a user is initiated/created upon detection through facial recognition]; Analytic data can include…consumer dwell time at the marketing display 100 [which is also indicative of a session created for a particular user], consumer identifiable demographic information, consumer purchase behavior at the marketing display… In an embodiment, captured video of consumers can be gathered by the marketing display 100. Analytic data can help to determine the amount of walk-by traffic, determine the number of glances by consumers at the marketing display 100, determine whether the marketing display 100 has garnered the attention of consumers, determine if a consumer 120 has engaged with the products 114 or the marketing display…consumer data and analytic data can be anonymized or tokenized to safeguard the identity of consumers [i.e., the consumer’s identity is anonymous] and ensure that the marketing display 100 complies with any applicable privacy laws, regulations, or policies; identity of the consumer 120 can be identified using facial recognition by the sensor 106, for example a high resolution camera).

Claim 20:  Olson further teaches wherein determining the insight data comprises: determining traffic data that includes a count of user sessions that relate to a count of customers that dwell at the retail or product displays; determining engagement data that includes a count of user sessions where the in-store computing devices located alongside the retail or product displays are touched or swiped; and determining sales data by accessing internal retail store data through a store server (paragraphs 37-40, 48, 59, 62, and Fig. 5:  Analytic data can include, but is not limited to, information about consumer activity such as consumer traffic near the marketing display 100 as sensed by one or more sensors 106, consumer dwell time at the marketing display 100, consumer identifiable demographic information, consumer purchase behavior at the marketing display 100, and consumer purchase history. In an embodiment, captured video of consumers can be gathered by the marketing display 100. Analytic data can help to determine the amount of walk-by traffic, determine the number of glances by consumers at the marketing display 100, determine whether the marketing display 100 has garnered the attention of consumers, determine if a consumer 120 has engaged with the products 114 or the marketing display 100, and whether the engagement has resulted in a purchase of a product 114 or repurchase of a product; sensor 106 detects that the consumer has touched or is picking up a product; determine the identity of the consumer or an identifying characteristic of the consumer. In another example, a sensor can determine the activity of the consumer, such as whether the consumer picks up a product, places a product into the consumer's shopping cart, or touches an area of the display requesting additional information; display advertising specific to the age, gender, nationality, purchase history; identifying information recorded such that the consumer only wins the prize, coupon, or the like upon completing the purchase of the lucky product; computing device 900 can use network and communication interfaces 908 to communicate with hardware modules such as a database or data store, or one or more servers; functions and processes of the marketing device can be performed on or between one or more computing devices 900. Referring now to FIG. 9, an example computing device 900…can be a server).  In addition, although Olson teaches determining sales data by accessing internal retail store data through a store server (as discussed above), Bylahalli also teaches this limitation (at least paragraphs 43 and 55:  e.g., accessing a host system server 68 and, among other things, for connecting to a hosted online retail environment (e.g. a retail store); server system 68 may make available to the sales associate one or more tools by which a sales associate can, for example, interact with graphical user interface elements to create, perform, manage and/or receive information such as sales data, point-of -sale interactivity, sales and/or marketing information, rewards information, credit information, manuals, retail store information).

Claim 28:  Olson further teaches wherein determining the real-time customer insight data comprises: determining traffic data that includes a count of user sessions that were created; determining dwell data that includes a duration of each user session that relates to how long customers dwell at the retail or product displays; and determining engagement data that includes a count of user sessions where the in-store computing devices located alongside the retail or product displays are touched or swiped (paragraphs 37-40, 48, and Fig. 5:  Analytic data can include, but is not limited to, information about consumer activity such as consumer traffic near the marketing display 100 as sensed by one or more sensors 106, consumer dwell time at the marketing display 100, consumer identifiable demographic information, consumer purchase behavior at the marketing display 100, and consumer purchase history. In an embodiment, captured video of consumers can be gathered by the marketing display 100. Analytic data can help to determine the amount of walk-by traffic, determine the number of glances by consumers at the marketing display 100, determine whether the marketing display 100 has garnered the attention of consumers, determine if a consumer 120 has engaged with the products 114 or the marketing display 100, and whether the engagement has resulted in a purchase of a product 114 or repurchase of a product; sensor 106 detects that the consumer has touched or is picking up a product; determine the identity of the consumer or an identifying characteristic of the consumer. In another example, a sensor can determine the activity of the consumer, such as whether the consumer picks up a product, places a product into the consumer's shopping cart, or touches an area of the display requesting additional information; display advertising specific to the age, gender, nationality, purchase history; identifying information recorded such that the consumer only wins the prize, coupon, or the like upon completing the purchase of the lucky product).  

Claim 29:  Olson further teaches changing the digital content deployed to the plurality of in-store computer devices based on the real-time customer insight data (paragraphs 37-39, 48-49, and Figs. 5-8:  e.g., sensor 106 can detect an action of a consumer 120 and modify the fourth display mode 500 accordingly. For example, if a sensor 106 detects that the consumer has touched or is picking up a product 114, the fourth display mode 500 can display product specific information 502 about the product; at least in part on either the identity of the consumer 120, or an identifying characteristic of the consumer 120, the marketing display 100 can operate in a fifth display mode 600. In the fifth display mode 600, the display screen 102 can present a consumer-focused advertisement that is tailored to the identity of, or an identifying characteristic of, the consumer 120. For example, the fifth display mode 600 can display a sport-related advertisement for a consumer 120 based on the detection; based at least in part on the identity of the consumer or an activity of the consumer, the marketing display can play a targeted video).  

Claim 30:  Each of Olson and Bylahalli further teaches wherein determining the real-time customer insight data comprises determining sales data by accessing internal retail store data through a store server (Olson at paragraphs 37-40, 48-49, 59, 62, and Figs. 6-8:  e.g.,  sensor can determine the activity of the consumer, such as whether the consumer picks up a product, places a product into the consumer's shopping cart, or touches an area of the display requesting additional information; display advertising specific to the age, gender, nationality, purchase history; identifying information recorded such that the consumer only wins the prize, coupon, or the like upon completing the purchase of the lucky product; computing device 900 can use network and communication interfaces 908 to communicate with hardware modules such as a database or data store, or one or more servers; functions and processes of the marketing device can be performed on or between one or more computing devices 900. Referring now to FIG. 9, an example computing device 900…can be a server; See also, Bylahalli at paragraphs 43 and 55:  e.g., accessing a host system server 68 and, among other things, for connecting to a hosted online retail environment (e.g. a retail store); server system 68 may make available to the sales associate one or more tools by which a sales associate can, for example, interact with graphical user interface elements to create, perform, manage and/or receive information such as sales data, point-of -sale interactivity, sales and/or marketing information, rewards information, credit information, manuals, retail store information).

Claims 12, 19, and 21-27 are rejected under 35 U.S.C. 103 as unpatentable over Olson (US 2017/0124603) in view of Bylahalli et al. (US 2013/0263008, hereinafter “Bylahalli”), as applied to claims 11 and 18 above, and further in view of Carryer (US Patent No. 9,874,933).

Claims 12/19:  Although Olson, in view of Bylahalli, teaches in-store computing device, user session, a date and time stamp, a camera, and an anonymous face of the customer (as discussed above in the rejection of claim 11, and incorporated herein), Olson and Bylahalli do not explicitly teach wherein each in-store computing device is further configured to end the user session … by determining if a threshold of time has passed since the camera last captured the anonymous customer's face.
Carryer teaches wherein each in-store computing device is further configured to end the user session … by determining if a threshold of time has passed since the camera last captured the (anonymous) customer's face (col. 3, lines 11-27; col. 5, lines 36-49; and col. 12, lines 47-68:  may use a camera to detect the presence of a user in front of the device; video camera 214 may monitor user activity and/or inactivity associated with the device. For example, the video camera 214 may periodically or continuously capture still images or video images to determine that a user 204 associated with the device is present; event may include one or a combination of events such as inactivity for a threshold period of time…the device detecting no user within the viewable angel of a camera of the device … device may detect that the a period of inactivity that is longer than a threshold period of inactivity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olson/Bylahalli with Carryer because Olson/Bylahalli are analogous art since they are directed to computer-implemented features for improving operations within a retail establishment (which falls within Applicant’s field of endeavor of managing displays in a retail store) whereas Carryer is analogous art because its automated digital content device management features are reasonably pertinent to the problem with which applicant is concerned (managing the presentation of digital content), and because modifying the teachings of Olson/Bylahalli by applying the teachings of Carryer for ending user sessions based on a threshold of time passing since a camera captured a customer’s face, in the manner claimed, would aid with determining a user’s engagement with the device (Carryer at col. 3, lines 13-16), would serve the motivation in the art to improve the entire shopping experience in-store by connecting customers and sales associates to one another (Bylahalli at paragraph 70) and/or providing employees with enhanced ability to provide support to customers (Bylahalli at paragraphs 70-71).

Claim 21:  Olson teaches a method of managing digital content in a retail store (paragraph 2:  digital advertising displays; in-store marketing displays for presenting information about products on shelves), the method comprising:
deploying, from a content manager, digital content to a plurality of in-store computing devices that are positioned alongside retail or product displays (paragraphs 2, 39, 43, 49, 72, 86-92, and Figs. 1-7, 10, and 11A/B:  special-purpose digital signage network can be configured to enable communications between the digital signage device(s), the remote advertising network server, a remote third-party advertising content generation server, and/or any other type of computing device configured to manage and/or interact with the digital signage device(s); controller of the digital signage device (i.e., the modular marketing display assembly 1200) can utilize the cellular communication channel (and any associated infrastructure) to establish a communication channel with a remote content source (e.g., a remote server) and retrieve location-specific advertising content therefrom. To do so, in some embodiments, the controller communicates with the remote content source via a predetermined or reference Uniform Resource Locator (URL) maintained or otherwise managed by the remote content source (e.g., a remote advertising network server, an advertising content generation server, etc.); digital advertising displays and specifically to in-store digital marketing displays for presenting information about products on shelves in supermarkets, stores, and businesses; marketing display 100 can … present real-time promotions or real-time information about products; marketing display plays the selected stored video or live video stream to the display device of the marketing display;  FIG. 11B is an isometric diagram of at least one embodiment of the marketing display of FIG. 11A installed on a product shelf; marketing display 100 can be configured to be mounted in a multi-level shelf 110, for example an end cap that has multiple shelf trays 112 for display of consumer products), each in-store computing device including sensors and a camera (paragraphs 28, 40, 48, 79, 83, and Figs. 1-7:  The display frame 1210 can include any suitable number of apertures associated with cameras, lights, sensors, motion sensors, microphones, speakers, or the like; The modular display assembly can include cameras, i-beacons, and other sensors; Analytic data can include…information about consumer activity…as sensed by one or more sensors; a sensor of the marketing display can determine the identity of the consumer or an identifying characteristic of the consumer), wherein each in-store computing device is configured to create or initiate a user session … based upon on the camera detecting an anonymous face of a customer (paragraphs 27-32, 38, 40, and Figs. 1-7: marketing display 100 can operate in a fifth display mode 600 in which the display screen 102 can display product related information based at least in part on the identify of a consumer 120. In this embodiment, the marketing display 100 can identify the identity of the consumer 120 or an identifying characteristic of a consumer 120…consumer 120 can be identified…using facial recognition by the sensor 106, for example a high resolution camera [i.e., session with a user is initiated/created upon detection through facial recognition]; Analytic data can include…consumer dwell time at the marketing display 100 [which is also indicative of a session created for a particular user], consumer identifiable demographic information, consumer purchase behavior at the marketing display… In an embodiment, captured video of consumers can be gathered by the marketing display 100. Analytic data can help to determine the amount of walk-by traffic, determine the number of glances by consumers at the marketing display 100, determine whether the marketing display 100 has garnered the attention of consumers, determine if a consumer 120 has engaged with the products 114 or the marketing display…consumer data and analytic data can be anonymized or tokenized to safeguard the identity of consumers [i.e., the consumer’s identity is anonymous] and ensure that the marketing display 100 complies with any applicable privacy laws, regulations, or policies; identity of the consumer 120 can be identified using facial recognition by the sensor 106, for example a high resolution camera);
collecting and analyzing data during each user session from the sensors and the camera and interactions of the customer while engaging with the in-store computing device, wherein the data collected and analyzed during each user session are tied to its corresponding user session and recorded (paragraphs 37-40, 48-49, and Figs. 6-8:  captured video of consumers can be gathered by the marketing display; A sensor 106 can detect an action of a consumer 120 and modify the fourth display mode 500 accordingly. For example, if a sensor 106 detects that the consumer has touched or is picking up a product; sensor of the marketing display can determine the identity of the consumer or an identifying characteristic of the consumer. In another example, a sensor can determine the activity of the consumer, such as whether the consumer picks up a product, places a product into the consumer's shopping cart; In a second configuration, the identity of the consumer 120 can be identified using facial recognition by the sensor 106, for example a high resolution camera. In a third configuration, an identifying characteristic of the consumer 120 can be identified. For example, the consumer 120 may be wearing a hat or shirt that identifies a particular sports team; based at least in part on the identity of the consumer or an activity of the consumer, the marketing display can play a targeted video [pursuant to interaction with an engaged customer during a session]. For example, if the consumer has been specifically identified, then the targeted video can be a video that is directed to a known interest of the consumer, such as an advertisement that refers to sports activities for one consumer, or health related product interests such as low sugar or low fat products for another consumer. In a configuration, the selected video can be based on previous purchases by the consumer or other items the consumer has placed in the consumer's shopping cart. In yet another example, the video can be directed to an identified demographic and based upon characteristics such as age or gender; See also, claim 18:  further comprising a camera to track the motion of a consumer's body such that data regarding the consumer's behavior is recorded; See also, paragraph 95:  the captured images can initially be stored [i.e., recorded] locally in memory or some other form of local storage of the digital signage device. Thereafter, the digital signage device can transmit the captured images to a remote server such as, for example, the remote advertising network server for analysis and further processing);
determining real-time in-store customer insight data from the analyzed data of each user session (paragraphs 37-40, 48-49, and Figs. 5-8:  sensor 106 can detect an action of a consumer 120 and modify the fourth display mode…For example, if a sensor 106 detects that the consumer has touched or is picking up a product; sensor of the marketing display can determine the identity of the consumer or an identifying characteristic of the consumer. In another example, a sensor can determine the activity of the consumer, such as whether the consumer picks up a product, places a product into the consumer's shopping cart; identifying characteristic of the consumer 120 can be identified. For example, the consumer 120 may be wearing a hat or shirt that identifies a particular sports team; if the consumer has been specifically identified, then the targeted video can be a video that is directed to a known interest of the consumer, such as an advertisement that refers to sports activities for one consumer, or health related product interests such as low sugar or low fat products for another consumer. In a configuration, the selected video can be based on previous purchases by the consumer or other items the consumer has placed in the consumer's shopping cart. In yet another example, the video can be directed to an identified demographic and based upon characteristics such as age or gender) including how many user sessions were created, a duration of each user session and a count of user sessions where a customer physically engaged with the in-store computing device (paragraphs 37-40, 48, and Fig. 5:  Analytic data can include, but is not limited to, information about consumer activity such as consumer traffic near the marketing display 100 as sensed by one or more sensors 106, consumer dwell time at the marketing display 100, consumer identifiable demographic information, consumer purchase behavior at the marketing display 100, and consumer purchase history. In an embodiment, captured video of consumers can be gathered by the marketing display 100. Analytic data can help to determine the amount of walk-by traffic, determine the number of glances by consumers at the marketing display 100, determine whether the marketing display 100 has garnered the attention of consumers, determine if a consumer 120 has engaged with the products 114 or the marketing display 100, and whether the engagement has resulted in a purchase of a product 114 or repurchase of a product; sensor 106 detects that the consumer has touched or is picking up a product; determine the identity of the consumer or an identifying characteristic of the consumer. In another example, a sensor can determine the activity of the consumer, such as whether the consumer picks up a product, places a product into the consumer's shopping cart, or touches an area of the display requesting additional information); and
changing the digital content deployed to the plurality of digital displays based on the  customer insight data (paragraphs 37-39, 48-49, and Figs. 5-8:  e.g., sensor 106 can detect an action of a consumer 120 and modify the fourth display mode 500 accordingly. For example, if a sensor 106 detects that the consumer has touched or is picking up a product 114, the fourth display mode 500 can display product specific information 502 about the product; based at least in part on either the identity of the consumer 120, or an identifying characteristic of the consumer 120, the marketing display 100 can operate in a fifth display mode 600. In the fifth display mode 600, the display screen 102 can present a consumer-focused advertisement that is tailored to the identity of, or an identifying characteristic of, the consumer 120. For example, the fifth display mode 600 can display a sport-related advertisement for a consumer 120 based on the detection; based at least in part on the identity of the consumer or an activity of the consumer, the marketing display can play a targeted video).  

Olson does not explicitly teach:
that has a date and time stamp;
end each user session with a date and time stamp if a threshold of time has passed since the camera last captured the anonymous face of the customer;
relaying the customer insight data to a plurality of user portals that are accessed by a plurality of devices.

Bylahalli teaches:
that has a date and time stamp (paragraphs 70-72 and Figs 19-21:  FIG. 19, in this example, an interface 1900 causes the server 68 to query the data repository and/or the social network 68' to determine which sales associates 1910 and which customers 1920 have "checked-in" at the location; wherein Fig. 19 shows time/date stamps for each person listed in the interface);
relaying customer insight data to a plurality of user portals that are accessed by a plurality of devices (paragraphs 7, 55, 78, 71-72, and Figs 19-21: sales associates who are connected via mobile devices; may allow a customer to walk into a retail establishment and provide a "check-in" and/or other identification means to inform the application of the customer's presence. As illustrate in FIG. 19, in this example, an interface 1900 causes the server 68 to query the data repository and/or the social network 68' to determine which sales associates 1910 and which customers 1920 have "checked-in" at the location. In this interface 1900, the sales associate can see who the other associates are in the store and they can determine which customers are nearby and may require service; illustrated in FIG. 20, another interface 2000 may be similar to the map view of FIG. 7 in that the sales associate can see both other sales associates as well as customer. In this instance, the sales associate can view themselves on the store map and can also see a map of other associates and customers to maximize customer coverage. In addition, the sales associate can hover over and/or otherwise select the customer or sales associate to "push-to-talk," text, email, video chat, and/or otherwise communicate with the selected person; sales associate can also see how many associates and/or customers are using the application at the area 2010; See also, Figs. 3-26:  displaying exemplary interfaces of vendor devices for, inter alia, sending/receiving content, such as check-ins, photos, comments, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olson with Bylahalli because the references are analogous since they are directed to computer-implemented features for improving operations within a retail establishment, which falls within Applicant’s field of endeavor of managing digital displays related to product displays in a retail store, and because combining the teachings of Olson with Bylahalli’s time/date stamps and relaying of customer insight data to a plurality of user portals accessed by a plurality of devices, in the manner claimed, would serve the motivation in the art to improve the entire shopping experience in-store by connecting customers and sales associates to one another (Bylahalli at paragraph 70), and would provide employees with enhanced ability to provide support to customers (Bylahalli at paragraph 71); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., sending insight about customers’ sessions with digital in-store displays to user portals).

With respect to the limitation of end each user session with a date and time stamp if a threshold of time has passed since the camera last captured the anonymous face of the customer, Olson, in view of Bylahalli, teaches a user session, date and time stamps, a camera capturing an anonymous customer’s face (as discussed above), however Olson and Bylahalli do not explicitly teach end the user session…if a threshold of time has passed since the camera last captured  the (anonymous) face of the customer.

Carryer teaches:
end the user session…if a threshold of time has passed since the camera last captured  the (anonymous) face of the customer (col. 3, lines 11-27; col. 5, lines 36-49; and col. 12, lines 47-68:  may use a camera to detect the presence of a user in front of the device; video camera 214 may monitor user activity and/or inactivity associated with the device. For example, the video camera 214 may periodically or continuously capture still images or video images to determine that a user 204 associated with the device is present; event may include one or a combination of events such as inactivity for a threshold period of time…the device detecting no user within the viewable angel of a camera of the device … device may detect that the a period of inactivity that is longer than a threshold period of inactivity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Olson/Bylahalli with Carryer because Olson/Bylahalli are analogous art since they are directed to computer-implemented features for improving operations within a retail establishment (which falls within Applicant’s field of endeavor of managing displays in a retail store) whereas Carryer is analogous art because its automated digital content device management features are reasonably pertinent to the problem with which applicant is concerned (managing the presentation of digital content), and because modifying the teachings of Olson/Bylahalli by applying the teachings of Carryer for ending user sessions if a threshold of time has passed since a camera captured a customer’s face, in the manner claimed, would aid with determining a user’s engagement with the device (Carryer at col. 3, lines 13-16), would serve the motivation in the art to improve the entire shopping experience in-store by connecting customers and sales associates to one another (Bylahalli at paragraph 70) and/or providing employees with enhanced ability to provide support to customers (Bylahalli at paragraphs 70-71).

Claim 22:  Olson does not teach the limitation of claim 22.
However, Bylahalli further teaches wherein a portion of the plurality of devices comprise a plurality of vendor devices (Figs. 3-26: displaying exemplary interfaces of vendor devices for, inter alia, sending/receiving content, such as check-ins, photos, comments, etc.; See also, paragraphs 55 and 78:  sales associate can, for example, interact with graphical user interface elements to create, perform, manage and/or receive information such as sales data, point-of-sale interactivity, sales and/or marketing information, rewards information, credit information, manuals, retail store information, employment data and/or records, and/or any other suitable; application may provide the sales associate with the ability to "talk" to other customers and/or sales associate on additional devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Olson/Bylahalli/Carryer to include Bylahalli’s feature wherein the plurality of devices comprise a plurality of vendor devices, in the manner claimed, with the motivation of improving the entire shopping experience in-store (Bylahalli at paragraph 70) and providing employees with enhanced ability to provide support to customers (Bylahalli at paragraph 71); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., sending/receiving digital content to/from vendor devices).

Claim 23:  Olson does not teach the limitation of claim 23.
However, Bylahalli further teaches wherein the deployed digital content comprises vendor digital content received from the plurality of vendor devices through the user portals (paragraphs 55 and 78:  sales associate can, for example, interact with graphical user interface elements to create, perform, manage and/or receive information such as sales data, point-of-sale interactivity, sales and/or marketing information, rewards information, credit information, manuals, retail store information, employment data and/or records, and/or any other suitable; application may provide the sales associate with the ability to "talk" to other customers and/or sales associate on additional devices; See also, Figs. 3-26: displaying exemplary interfaces of vendor devices for, inter alia, sending/receiving content, such as check-ins, photos, comments, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Olson/Bylahalli/Carryer to include Bylahalli’s feature wherein the deployed digital content comprises vendor digital content received from the plurality of vendor devices through user portals, in the manner claimed, with the motivation of improving the entire shopping experience in-store (Bylahalli at paragraph 70) and providing employees with enhanced ability to provide support to customers (Bylahalli at paragraph 71); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., sending/receiving digital content to/from vendor devices).

Claim 24:  Olson does not teach the limitation of claim 24.
However, Bylahalli further teaches wherein a portion of the plurality of devices comprise a plurality of team member devices that access team member user portals (Abstract and paragraphs 7, 41, and Figs. 2, 6, and 19-21: allowing the sales associate to access a central server for the retail establishment along with multiple additional sales associates on multiple additional mobile devices; sales associates who are connected via mobile devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Olson/Bylahalli/Carryer to include Bylahalli’s feature wherein a portion of the plurality of devices comprise team member devices that access team member user portals, in the manner claimed, with the motivation of improving the entire shopping experience in-store (Bylahalli at paragraph 70) and providing employees with enhanced ability to provide support to customers (Bylahalli at paragraph 71); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., sending insight about customers to devices of team members, e.g., employees, salespersons, cashiers).

Claim 25:   Olson does not teach the limitation of claim 25.
However, Bylahalli further teaches receiving comments from the plurality of team member devices and relaying the received comments from the plurality of team member devices in real-time with the customer insight data to the user portals to be accessed by the plurality of vendor devices, wherein the comments are related to real-time customer interaction with team members regarding the retail or product displays (paragraphs 72-73 and Figs. 19-21:  e.g. sales associate can see who the other associates are in the store and they can determine which customers are nearby and may require service; there is illustrated an example interface 2100 showing comments from selected the area 2016. As shown, the sales associate can click-on and/or otherwise select the comments tab 2014 and view all posts on any social networking feed such as, for example, Pebble, Twitter, etc., related to the sales associate's associated retail establishment [Examiner’s Note:  The claim language “wherein the comments are related to real-time customer interaction with team members regarding the retail or product displays” imposes little patentable weight since it merely refers to the descriptive aspect of the comments, which does not impose additional functional/material weight on the claim since receiving/deploying comments occurs the same regardless of what the comments are related to.  Nevertheless, Bylahalli teaches the noted language since any type of comments may be received/deployed without regard to topic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Olson/Bylahalli/Carryer to include Bylahalli’s feature for receiving comments and deploying the comments in real time with the insight data, in the manner claimed, with the motivation of improving the entire shopping experience in-store (Bylahalli at paragraph 70) and providing employees with enhanced ability to provide support to customers (Bylahalli at paragraph 71); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., sending insight about customers to devices of team members, e.g., employees, salespersons, cashiers).

Claim 26:  Each of Olson and Bylahalli further teaches a plurality of buyer devices that access buyer dashboards configured to receive the real-time insight data (Olson at paragraphs 31, 38-39, 77, and Figs. 6-7:  describing/displaying the use of a plurality of devices directed toward a shopper, customer, consumer, buyer, etc. that provide interfaces acting as dashboards for receiving real-time insight data, such as “identity focused advertising” content or real time promotions – e.g., a plurality of displays, such as visual displays associated with specific shelves or products, can be used in accordance with embodiments described herein; in the first display mode 200 the display screen 102 can present a consumer-focused or shopper-focused communication, such as an advertisement 202 promoting one of the products 114 such as product A (as shown), or any other products 114 or combinations of products 114 as desired by the manufacturer or store; See also, Bylahalli at paragraphs 67-68: describing buyer-facing features/insight presented on screens/dashboards of the plurality of devices, and therefore the devices fall within the scope of “buyer devices”).

Claim 27:  Each of Olson and Bylahalli further teaches wherein the customer insight data comprises sales data accessed from internal retail store data (Olson at paragraphs 37-40, 48-49, 59, 62, and Figs. 6-8:  e.g.,  sensor can determine the activity of the consumer, such as whether the consumer picks up a product, places a product into the consumer's shopping cart, or touches an area of the display requesting additional information; display advertising specific to the age, gender, nationality, purchase history; identifying information recorded such that the consumer only wins the prize, coupon, or the like upon completing the purchase of the lucky product; computing device 900 can use network and communication interfaces 908 to communicate with hardware modules such as a database or data store, or one or more servers; functions and processes of the marketing device can be performed on or between one or more computing devices 900. Referring now to FIG. 9, an example computing device 900…can be a server; See also, Bylahalli at paragraphs 43 and 55:  e.g., accessing a host system server 68 and, among other things, for connecting to a hosted online retail environment (e.g. a retail store); server system 68 may make available to the sales associate one or more tools by which a sales associate can, for example, interact with graphical user interface elements to create, perform, manage and/or receive information such as sales data, point-of -sale interactivity, sales and/or marketing information, rewards information, credit information, manuals, retail store information).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Garel et al. (US 2015/0025936): discloses a system for monitoring and analyzing consumer behavior, including collecting and analyzing data during each user session from the sensors and the cameras located on the digital displays (paragraphs 108-109 and Fig. 4).
Tu et al. (US 2008/0243614):  discloses an adaptive advertising and marketing system/method, including computer visions techniques for adaptive marketing in retail applications (paragraph 2), features for obtaining information regarding shopper behavior with cameras such as interactions with product displays, applying video analytics on images, and development of a modified market strategy based thereon (at least paragraphs 21-29).
Dhawan et al. (US 2017/0206571):  discloses features for generating leads using Internet of Things (IoT) devices at brick-and-mortar stores using a network, sensors, cameras, and facial tracking/analysis of consumers (at least Fig. 1 and paragraphs 4, 24-25, 29, and 32).
Retail takes the IoT route. Sanyal, Shekhar. Businessline [Chennai] 08 Sep 2016:  discloses the use of Internet of Things (IoT) technology for improving customer engagement, including the use of smart tags, smart shelves, and digital displays.
Sorensen et al. (US 2009/0271251):  discloses a point of view shopper camera system, including features for determining a shopper’s interest in displays in a shopping environment (at least Figs. 1-5 and paragraphs 4, 5, 11, 12, and 39).
Mobile eye tracking for in-store research in drugstore.  Soluch, T; Soluch, P; Reunamo, O. 28 TH IFSCC CONGRESS PARIS 2014: 3806-3826. (2014):  discloses an overview of known techniques for determining consumer interest in a retail environment (pgs. 1-2:  e.g., A camera focuses mainly on one or both eyes and records their  movement as the viewer looks at some kind of object; Infrared cameras; camera focuses mainly on one or both eyes and records their movement as the viewer looks at some kind of object; Infrared cameras; Head-Mounted Remote Eye tracking; Applications include web usability research, TV and press advertising, product placement, packaging design and mobile shelf-tests; Examples of target stimuli may include…packaging layouts, shelf displays).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
02/12/2022